                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

KEITH LaDALE PORTER, #N7247                                             PETITIONER

v.                                       CIVIL ACTION NO. 1:19-cv-669-LG-MTP

JOE ERRINGTON                                                         RESPONDENT

               ORDER OF DISMISSAL WITHOUT PREJUDICE

      This matter is before the Court, sua sponte, for consideration of dismissal.

Petitioner Keith LaDale Porter, an inmate incarcerated at the South Mississippi

Correctional Institution, Leakesville, Mississippi, filed this Petition for habeas

corpus relief pursuant to 28 U.S.C. § 2254 on September 27, 2019. (Pet. ECF No. 1).

Having reviewed the Petition and the Court’s records as well as the applicable case

law, the Court concludes that the case should be dismissed without prejudice.

I.    Background

      Porter challenges his convictions and sentences for possession of a firearm by

a convicted felon and armed robbery in the Circuit Court of Harrison County,

Mississippi, on March 21, 2017. (Pet. 1, ECF No. 1). Porter received a 15-year

sentence. Id. A review of the records reveals that Porter’s previously filed petition

for habeas relief pursuant to 28 U.S.C. § 2254 challenging the same conviction and

sentence as presented in the instant civil action is still pending. See Porter v.

Errington, Civil Action No. 1:19-cv-434-LG-JCG (S.D. Miss. filed Aug. 7, 2019).
II.    Discussion

       A district court has the authority to dismiss a petition for habeas relief when

– as here – it duplicates a pending petition for habeas relief. See Morris v.

Stephens, 599 F. App’x 148, 149 (5th Cir. 2015) (stating that the district court’s

dismissal of § 2254 petition as duplicative of another pending § 2254 petition was

proper) (citing Slack v. McDaniel, 529 U.S. 473, 478 (2000) (“Federal courts . . .

retain broad powers to prevent duplicative or unnecessary litigation.”)).

III.   Conclusion

       Because the instant petition for habeas relief is duplicative of a pending

habeas action, it will be dismissed without prejudice so that Porter may proceed

with his pending petition for habeas relief in Porter, Civil Action No. 1:19-cv-434-

LG-JCG.

       IT IS ORDERED AND ADJUDGED that this Petition for habeas relief is

DISMISSED WITHOUT PREJUDICE so that Petitioner Keith LaDale Porter

may proceed with his pending habeas petition. A separate final judgment will be

entered pursuant to Federal Rule of Civil Procedure 58.

       SO ORDERED AND ADJUDGED this the 25th day of October, 2019.

                                        s/   Louis Guirola, Jr.
                                        LOUIS GUIROLA, JR.
                                        UNITED STATES DISTRICT JUDGE




                                             2
